Citation Nr: 0614744	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-05 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than May 13, 2002, 
for the grant of service connection for chronic lumbar strain 
with degenerative disc and joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Portland, 
Oregon Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection, effective May 13, 2002, for a low back 
disability.

In December 2003, the veteran filed a notice of disagreement 
with the effective date that the RO established for service 
connection for the low back disability.  The veteran asserted 
that the RO, when granting service connection for that 
disability in the April 2003 rating decision, had considered 
the same evidence that had been considered in an August 1971 
rating decision, in which the RO had denied service 
connection for a low back disability.  The veteran contended 
that the August 1971 rating decision had contained clear and 
unmistakable error.

In an April 2004 rating decision, the RO found that there was 
not clear and unmistakable error in the August 1971 rating 
decision denying service connection for a low back 
disability.  The veteran has not submitted a notice of 
disagreement with the April 2004 rating decision.  Therefore, 
the issue on appeal before the Board is an earlier effective 
date for service connection for the low back disability; and 
the question of clear and unmistakable error in the August 
1971 rating decision is not at issue before the Board.

In his December 2003, statement, the veteran also indicated 
that in the August 1971 rating decision the RO had failed to 
grant service connection for tinnitus, which, he asserts, he 
had claimed and had been noted on medical examination.  It 
appears that the veteran raised a claim of clear and 
unmistakable evidence in the August 1971 rating decision with 
regard to the failure to grant service connection for 
tinnitus.  The RO has not yet addressed this clear and 
unmistakable error claim, and it is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not appeal an August 1971 rating decision 
denying service connection for a low back disability.

3.  On May 13, 2002, the RO received the veteran's request to 
reopen a claim for service connection for a low back 
disability.


CONCLUSIONS OF LAW

1.  An August 1971 rating decision denying service connection 
for a low back disability became a final decision.  
38 U.S.C.A. § 7105 (West 2002).

2.  VA may not assign an effective date earlier than May 13, 
2002, for the grant of service connection for the veteran's 
low back disability.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in May 2002, the RO issued a veteran a VCAA 
notice.  That notice informed the veteran of the type of 
information and evidence that was needed to reopen the 
previously denied claim for service connection for a low back 
disability.  That notice did not inform the veteran of the 
type of evidence necessary to establish service connection, a 
disability rating, or an effective date for a low back 
disability.

Despite the inadequacy of the VCAA notice as to the elements 
of establishing service connection, a disability rating, or 
an effective date, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
in the issue of an earlier effective date for the grant of 
service connection for a low back disability.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The RO granted reopening of the claim, and granted 
service connection for the low back disability.  The veteran 
did not file a notice of disagreement with the disability 
rating assigned in the April 2003 rating decision.  As the 
questions of service connection and the rating decision are 
not at issue, there is no possibility of prejudice to the 
veteran due to the lack of VCAA notice with respect to those 
questions.  The Board finds herein that an earlier effective 
date for the grant of service connection for a low back 
disability cannot be granted.  In an earlier decision, the RO 
denied service connection for a low back disability, and that 
decision became final.  Service connection for the low back 
disability may not be established prior to the receipt of the 
request to reopen the previous final decision.  As the Board 
cannot decide differently under the law, the lack of notice 
to the veteran of the law governing the establishment of an 
effective date for service connection did not prejudice the 
veteran.

VA has conducted all appropriate development of relevant 
evidence on the effective date issue, and has secured all 
available pertinent evidence.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claim.  The Board finds that VA has adequately fulfilled 
its duties under the VCAA.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, the 
Board finds such error to be harmless error that would not 
reasonably affect the outcome of the veteran's claim.



Effective Date for Service Connection for a Low Back 
Disability

The veteran filed a claim in April 1971 for service 
connection and compensation for a hearing loss and trouble 
with his back.  In the report of a June 1971 VA medical 
examination, it was indicated that the veteran had reported 
having had no low back symptoms during service, but having 
had a low backache since he left the service.  In an August 
1971 rating decision, the RO denied service connection for a 
low back disability.

A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105.  The veteran did not 
file an NOD with the RO's August 1971 rating decision denying 
service connection for a low back disability.  Therefore, 
that decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002).  In 2002, the veteran requested to reopen a 
claim for service connection for a low back disability.  The 
veteran's statement is stamped as received by the RO on May 
13, 2002.  Evidence was added to the claims file, including 
the veteran's account of duties during service that had 
placed strain on his low back, and a statement from the 
veteran's private physician that it was more than likely that 
such duties caused the veteran's low back disability.  In the 
April 2003 rating decision, the RO reopened the claim, based 
on the receipt of new and material evidence, and granted 
service connection for a low back disability.  The RO 
established an effective date of May 13, 2002, for the grant 
of service connection.

Unless otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If the claim is received 
within one year from the date of separation from service, the 
date of separation will be the date of the award.  
38 U.S.C.A. § 5110(b)(1).

When a claim for service connection is denied and the denial 
becomes final, and that claim is later reopened and granted, 
the effective date of the grant of service connection is the 
date of the receipt of the application to reopen the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(ii) (2005).

The RO granted service connection for the veteran's low back 
disability after reopening a finally denied claim due to the 
receipt of new and material evidence.  The effective date of 
the grant of service connection can be no earlier than the 
date VA received the veteran's request to reopen the claim.  
Under the regulations governing effective dates, the 
effective date for the grant of service connection for the 
veteran's low back disability can be no earlier than the date 
currently assigned, May 13, 2002.


ORDER

Entitlement to an effective date earlier than May 13, 2002, 
for the grant of service connection for a low back disability 
is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


